DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/05/2020 has been entered.
 
Status of Claims
Claims 1, 4, 7 are independent claims. 
Claims 1, 4, 7, 12, 17, and 20 are amended.
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. CA2816781 filed on 05/28/2013.



Continuity
This instant application is a continuation (CON.) of U.S. application number 14/894061 filed on 11/25/2015 (patent number 10,078,698), which is relationship of 371 of PCT/CA2014/050378 filed on 04/15/2014.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHERKIN, US Pub. No. 2012/0072826 (hereinafter as “Sherkin”) in view of Sandhaus, US Patent No. 8051372 (hereinafter as “Sandhaus”), and further in view of Prasad, US Pub. No. 2012/0109930 (hereinafter as “Prasad”).
Regarding claim 1, Sherkin teaches a computer-implemented method comprising:
defining a plurality of paths within Hypertext Markup Language (HTML) for a web application (par. [0076] disclosed the defined a plurality of paths within the HTML using definition of paths in the structured electronic document, e.g., html content path(s), fig. 20, and pars. [0049-51 and 138], e.g., “Xpaths paths”, and [0051] “World Wide Web”, “website”, “browser” are illustrated the web application with a website provider provide website for different browser, [0061-62] and [0126], e.g., “define paths that identify content elements in an existing structured electronic document”, and [0149] as well), wherein the defining includes identifying each path as being associated with a different variable part of the web application than the other paths of the plurality of paths (figs. 4 and 10-12, 17 as shown the different viable part of the web/website browser, fig. 20 as shown the definition algorithm, and pars. [0049] “A path is made up of a sequence of path parts, and [0076] as shown/disclosed the different variable part of the web application via website browser), and wherein each variable part has a plurality of alternatives displayable to an end user, via execution of the HTML; (see figs. 4 and 10-12 as shown the plurality of alternatives displayable to an end user as webpage(s) via execution of the HTML, pars. [0042 and 83] executing to process a markup language programing instructions, e.g., HTML document(s)/file(s))
capturing, after the plurality of paths are defined, a current representation of the HTML for the web application (fig. 4 and figs. 10-12 as shown the capturing a current representation of the HTML for the web application, pars. [0049-50], and [0051] “World Wide Web”, “website”, “browser” are illustrated the web application with a website provider provide website for different browser, [0061-62], [0126 and 149] as explained above, and par. [0152] “…path language captures only the structure of content elements by paths within the HTML); 
identifying, within the current representation, a current state for each path of the defined plurality of paths within the HTML (see figs. 10-12 as shown the current state for each of paths in the HTML (i.e., initiated step/state), pars. [0049] “A path is made up of a sequence of path parts. Each path part may be considered a step.”, and [0090]; and pars. [0149], [0175], and [0177-178] such the user, first initially, inputs/clicks on the “Hello” as first child node=subtree from the rendered structured electronic documents=the current representation of the HTML.  Since the claim does not require any particular “a current state”; hence, the “part”, “step”, “presentation tier” of Sherkin should be matched as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation), wherein the identifying a current state for each path of the defined plurality of paths (pars. [0149], [0175], and [0177-178] such the user, first initially, inputs/clicks on the “Hello” as first child node=subtree from the rendered structured electronic documents=the current representation of the HTML) comprises: 
identifying a first subtree within the current representation of the HTML that is associated with a first path of the plurality of paths; (figs. 24-25 as shown the tree with subtree in the HTML, pars. [0149], [0175], and [0177-178] such the user, first initially, inputs/clicks on the displayed “Hello” as first child node=subtree from the rendered structured electronic documents=the current representation of the HTML)
Sherkin technically teaches changing=modifying the path/subpath as nodes under the tree/subtree (Sherkin: figs. 24-25 and pars. [0151] and [0195] “the element is removed from the OperationDefinition object” is equivalent to delete subtree that corresponds to the path, and further “add” “merged array data elements” equivalent to modifying subtree because data element(s) representing in the tree as shown in figs. 24-25).  
	***Examiner’s notes:  the “state” is disclosed/defined in the Applicant’s specification at pars. [0008-0011] such that “…the screenshot of a portion of a user interface in which DOM 1 = State 1…”, and pars. [0013-0014].
However, Sherkin does not EXPLICITLY teach the limitations: “modifying the first subtree by traversing a known sub-path under the subtree to identify and delete a second subtree, wherein the modified first subtree corresponds to the current state of the first path;” “generating… a current state representation of a document object model (DOM) of the web application.”
	In the same field of endeavor (i.e. web document processing), Sandhaus teaches:
modifying the first subtree by traversing a known sub-path under the subtree to identify and delete a second subtree (Sandhaus: fig. 5 as shown the modifying the subtree and at element 500 as shown the delete/remove the subtree, fig. 8 as shown the known sub-path in the “PATH” column; see in col. 5, lines 1-15 and col. 6, lines 26-64, e.g., “scan”, “traversing”, “each unique path”, “HTML”, “delete sub trees”, etc.), wherein the modified first subtree corresponds to the current state of the first path (again in fig. 5 wherein the parsing the HTML into the tree/sub trees is corresponding to the first/current step/state of the path in HTML)

Sherkin and Sandhaus do not EXPLICITLY teach the limitation: “generating… a current state representation of a document object model (DOM) of the web application.”
In the same field of endeavor (i.e., web application processing), Prasad clearly teaches: 
generating, based on a combination of the identified current states for all of the defined plurality of paths, a current state representation of a document object model (DOM) of the web application (pars. [0050] disclosed the states, traces representing “decision paths taken in the web application”, [0087] disclosed the initiate state, e.g., S1 and the current state, e.g., S2 are generated underlying DOM representation of the web application, [0088 and 104] disclosed combination of the identified current states in the HTML DOM, and [0113] e.g., “…a screen may be designated as a current state.”)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Prasad would have provided Sherkin and Sandhaus with the above indicated limitation to perform the generating the state(s) 

Regarding claim 2, Sherkin and Prasad teach: 
wherein the identifying each path as being associated with a different variable part of the web application (Sherkin: fig. 20 as shown the definition algorithm, and par. [0049] “A path is made up of a sequence of path parts, figs. 10-12 and 17, and par. [0076] as shown/disclosed the different variable part of the web application via website browser) comprises:
for each event of a plurality of events (Sherkin: par. [0227] the event/events for occurring in a browser in a form suitable for rendering to screens display through the executing/processing HTML/DOM; and Prasad: pars. [0094-95] node/subtree of DOM tree traversal/execution as event. Since the claim does not require any particular “even” and/or “events”; hence, the occurring/rendering for the screens display via web browser when the user wishes to view the content elements of Sherkin, and the traversal the DOM tree and execution for states of display webpage(s) should be matched as broadest reasonable interpretation. See MPEP 2111- Claim Interpretation): 
capturing an initial representation of the HTML for the web
application (Sherkin: fig. 4 and figs. 10-12 as shown the capturing a current representation of the HTML for the web application (e.g., current state), pars. [0051] “World Wide Web”, “website”, “browser” are illustrated the web application with a website provider provide website for different browser, and [0152] “…path language captures only the structure of content elements by paths within the HTML); and Prasad: pars. [0054 and 104], e.g., HTML for the web application as code/pseudo codes, and [0091] through step “initialization” operating);
executing, after the initial capture, the event within the web application (Sherkin: pars. [0065, 76] and [0083] “appropriate computer-instructions can be executed to process the paths …”; and Prasad: pars. [0054 and 104] executing the code/pseudo codes in the HTML file for the web application, and pars. [0094-95] as explained above to executing/processing “event”);
capturing, after the execution of the event, an altered representation of the HTML (Sherkin: see figs. 4 and 10-12: changes=altered between the displayable screens=representation; and Prasad: pars. [0021] capture the changes between the screens=representation of HTML, [0087-88] indicate the changes in the underlying DOM is the of the attribute value alters, [0090-91] and [0095 and 97]) and 
adding to the plurality of paths a particular path that is identified (Prasad: see pars. [0091], e.g., provide path/particular path, [0094-95]), based on differences between the initial and altered representations (Prasad: pars. [0087-91] initialization, and determination exist/not exist child node/subtree in the xpath position of DOM tree when crawling/extraction phase to identify the different screens=representations, [0094-97], e.g., “… assigning the changed marker of node…”, and [0087-91] explained above), as associated with a particular variable substate (Sherkin: [0110] the “content elements 13” is equivalent to the variable part, figs. 10-12 and par. [0076] as shown/disclosed the different variable part of the web application via website browser).  

Regarding claim 3, Prasad teaches: 
wherein the plurality of events are identified for execution using a predetermined crawling strategy (Abstract, e.g., “crawling instructions”, and pars. [0031], e.g., “to be assign crawl job assignments” equivalent to execution event as the web application to discover resource for execution of the job=event, [0034]: “…FLA-Spider” equivalent the “predetermined crawling strategy”, and [0071] e.g., “a pre-built crawler application”, and [0115]).

Regarding claim 13, Sherkin teaches: 
wherein the variable parts are independent of each other such that the display of one particular alternative of the possible alternatives for one of the variable parts to the end user does not impact which of the possible alternatives for another one of the variable parts is displayed to the end user at the same time. (see figs. 4, 10-12 and 17: displaying the screen=representation including the variable parts are independent of each other such that the display of the screen in particular weather/forecast page via executing HTML with the variable parts to the user’s interacting does not impact when user changes/click on the “short term forecast” to “long term forecast” or the link of tabs at the same time)

Regarding claim 14, Sherkin teaches: 
wherein the variable parts include a plurality of widgets each having a collapsed alternative and an expanded alternative. (again fig. 10-12 and 17 as shown the widgets for forecast in the weather page, in which user changes/click on the “short term forecast” to “long term forecast” equivalent to collapsed and expanded alternative)

Regarding claim 15, Sherkin and Prasad teach: 
wherein each of the plurality of alternatives displayable to the end user for each variable part is dependent upon event execution within the web application (Sherkin: see figs. 4 and 10-12 as shown the alternatives displayable screens for each variable part(s), pars. [0049] “A path is made up of a sequence of path parts, and [0110] the “content elements 13” is equivalent to the variable part, figs. 10-12 and par. [0076] as shown/disclosed the different variable part of the web application via website browser), and wherein each path has multiple alternative states (Prasad: again pars. [0050] disclosed the states, traces representing “decision paths taken in the web application”, [0087] disclosed the initiate state, e.g., S1 and the current state, e.g., S2 are generated underlying DOM representation of the web application, [0088 and 104] disclosed combination of the identified current states in the HTML DOM, and [0113] e.g., “…a screen may be designated as a current state.”) and each alternative of a particular variable part corresponds with a different alternative state of the path associated with that particular variable part. (Sherkin: fig. 4, fig. 17; and pars. [0049] “A path is made up of a sequence of path parts, and [0076] as shown/disclosed the different variable part of the web application via website browser)

Regarding claim 16, Sherkin and Prasad teach: 
each path in the defined plurality of paths is an Xpath. (Sherkin: pars. [0049-51 and 138], e.g., “Xpath”, “xpath”, “Xpaths paths”; and Prasad: pars. [094-95] “xpath position”, “xpath correspondence criterion”)

Regarding claim 17, Sherkin, and Sandhaus teach: 
wherein the second subtree corresponds to a second path of the plurality of paths (Sherkin: figs. 24-25 as shown the nodes under the tree/subtree that corresponds to the path, Sandhaus:  figs. 4 and 7-8 as shown the HTML parse tree with the sub trees corresponding to paths). 

Claims 4-12, 18-20 are rejected in the analysis of above claims 1-3, 15-17; and therefore, the claims are rejected on that basis in the same rationale.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant's arguments with respect to independent claim 1 (same as to claims 4 and 7) to the amended limitations (see Remarks, pages 11-13), in particular “modifying the first subtree by traversing a known sub-path under the subtree to identify and delete a second subtree, wherein the modified first subtree corresponds to the current state of the first path”, have been considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's amended features are taught implicitly, expressly, or impliedly by the prior art of record. See the rejections set forth above for details.
Prior Arts
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
Szeppesvary et al., US Pub. No. 20030192026: Fig. 1, Fig. 3, pages 4-10 as shown the HTML instructions/program, and par. [0032] “Those skilled in the art will understand that accessing the runtime state of the document through DOM, and not its HTML source, has certain advantages. First, certain properties of documents are only available when they are displayed by a specific browser. Examples of such properties include, the exact and current screen position of rendered elements, the current state of a check box, the current content of an edit field, etc. Second, documents are also dynamic structurally, that is, they can be changed by script interfaces such as JavaScript and VBScript that are embedded in the HTML text. This allows new HTML tags to be inserted, existing tags to be modified or removed as the scripts respond to user interactions.”
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        



                                                          
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169